  Case 20-25985       Doc 43     Filed 04/21/21 Entered 04/21/21 12:37:09           Desc Main
                                   Document     Page 1 of 3




Michael J. Watton (15806)
Michael J. Reed (15717)
Watton Law Group
301 West Wisconsin Avenue, Fifth Floor
Milwaukee, WI 53203
Tel: 801-363-0130
Fax: 801-363-0891
Email: wlgslc@wattongroup.com
Attorneys for the Debtor


                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF UTAH



 In re: Mindy Sue Skyles,                         Case No. 20-25985

                Debtor.                           Chapter 13

                                                  Hon. Kevin R. Anderson


                       NOTICE OF MODIFIED CHAPTER 13 PLAN


       PLEASE TAKE NOTICE that the Debtor has filed with the United States Bankruptcy

Court for the District of Utah a request to modify the previously filed Chapter 13 Plan under 11

U.S.C. § 1323. The Debtor moves the Court for confirmation of the Plan as modified without

further notice and hearing. In support thereof, the Debtor represents as follows:

       The most recently-filed plan is hereby modified as follows:
  Case 20-25985       Doc 43     Filed 04/21/21 Entered 04/21/21 12:37:09           Desc Main
                                   Document     Page 2 of 3




 Plan Part No.      Previously Filed Plan Provision                 Plan as Modified
 2.1               Debtor(s) will make regular          Debtor(s) will make regular
                   payments to the trustee as           payments to the trustee as follows:
                   follows:                             $890 per Month for 5 months
                   $890 per Month for 36 months         $1,220 per Month for 31 months
 3.2               Name of creditor: US Bank Home       Name of creditor: US Bank Home
                   Mortgage                             Mortgage
                   Estimated amount of creditor’s       Estimated amount of creditor’s total
                   total claim: $35,000.00              claim: $47,402.18
                   Collateral: 964 Southwest Drive      Collateral: 964 Southwest Drive
                   Tooele, UT 84074                     Tooele, UT 84074
                   Value of collateral: $208,887.00     Value of collateral: $208,887.00
                   Amount of claims senior to           Amount of claims senior to creditor’s
                   creditor’s claim: $0.00              claim: $0.00
                   Amount of secured claim:             Amount of secured claim: $47,402.18
                   $35,000.00                           Interest rate: 4.25%
                   Interest rate: 4.25%                 Monthly payment to creditor:
                   Monthly payment to creditor: Pro     $1,036.13
                   Rata                                 Estimated total of monthly payments:
                   Estimated total of monthly           $51,806.50
                   payments: $38,782.40


        The modification does not negatively impact secured, priority, or non-priority, unsecured

creditors because no substantial changes have been made to their treatment.

        Under 11 U.S.C. § 1323(c), any holder of a secured claim that has accepted or rejected,

as the case may be, the prior plan is deemed to have accepted or rejected the plan as modified,

unless the modification provides for a change in the rights of such holder from what such rights

were under the plan before modification, and changes such holder’s previous acceptance or

rejection.

        THEREFORE, because the modification does not require notice to creditors, the Debtor

requests that the Bankruptcy Court confirm the plan as modified without further notice or

hearing.



                                                2
  Case 20-25985         Doc 43   Filed 04/21/21 Entered 04/21/21 12:37:09             Desc Main
                                   Document     Page 3 of 3




Dated: April 21, 2021
                                                      Watton Law Group

                                                      /s/ Michael J. Watton
                                                      Michael J. Watton
                                                      Michael J. Reed
                                                      Attorneys for the Debtor




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21, 2021, I electronically filed the foregoing Notice

of Modified Chapter 13 Plan with the United States Bankruptcy Court for the District of Utah by

using the CM/ECF system. I further certify that the parties of record in this case, as identified

below, are registered CM/ECF users.


                            Chapter 13 Trustee: ecfmail@ch13ut.org
                   U.S. Trustee’s Office: USTPRegion19.SK.ECF@usdoj.gov


       I hereby certify that on April 21, 2021, I caused to be serviced a true and correct copy of

the forgoing Notice of Modified Chapter 13 Plan as follows:

       Mail Services: First-class U.S. Mail, postage pre-paid address to:

Halliday, Watkins & Mann PC
Attorneys for US Bank
376 East 400 South Suite 300
Salt Lake City, UT 84111

                                            /s/ Ashley Hermann, Paralegal for Watton Law Group

                                                 3
